In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 15-063V
                                         (not to be published)

*************************
FINNETTIA GARNER,          *
                           *                                    Special Master Corcoran
                           *
               Petitioner, *                                    Filed: November 2, 2017
                           *
           v.              *                                    Decision; Attorney’s Fees and Costs;
                           *                                    Hepatitis A; Hepatitis B; Typhoid Vaccine;
SECRETARY OF HEALTH        *                                    Parsonage-Turner Syndrome
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Sean F. Greenwood, Greenwood Law Firm, Houston, TX, for Petitioner.

Daniel A. Principato, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                           ATTORNEY’S FEES AND COSTS DECISION1

        On January 22, 2015, Finnettia Garner filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleged that she
suffered from a variety of injuries, including Parsonage-Turner Syndrome, stomach ulcers, a
fungal infections, and a damaged cornea, as a result of her December 13, 2011, receipt of the
Hepatitis A, Hepatitis B, and Typhoid vaccines. Petition at 1-4 (ECF No. 1). After the parties filed
expert reports in this matter, and based upon my initial review of the case record, I issued a ruling
on the record, dated March 24, 2017, denying Petitioner’s request for compensation. See Decision,


1
 Although this Ruling has been formally designated “not to be published,” it will nevertheless be posted on the Court
of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This means
the ruling will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the decision’s inclusion of certain kinds of confidential information. Specifically,
under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Ruling in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
dated Mar. 24, 2017 (ECF No. 32). Petitioner filed a motion for review, dated April 21, 2017,
which was denied. ECF No. 43.

       Petitioner has now filed a motion requesting final attorney’s fees and costs, dated October
31, 2017. See generally Fees Application (“Fees App.”) (ECF No. 47). Petitioner requests
reimbursement of attorney’s fees and costs in the combined amount of $48,176.943 (representing
$39,147.50 in attorney’s fees, plus $9,029.44 in costs). Id. at 4. Respondent has represented that
he does not object to the sum requested. Id. at 1.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $48,176.94 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Sean F. Greenwood, Esq. of Greenwood Law Firm. Payment of this amount
represents all attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e). In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the Court SHALL ENTER
JUDGMENT in accordance with the terms of Petitioner’s motion.4



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
  Upon review of the billing record, I found a discrepancy relating to counsel’s total request. Petitioner’s billing
invoice indicates a total fees and costs request of $48,176.94, but her fees application requests $48,326.94
(representing a difference of $150.00). See Fees App. at 8; Ex. 20 at 10 (ECF No. 47-2). I will award Petitioner
$48,176.94—the amount indicated in the invoice.
4
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                            2